Order entered April 15, 2022




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                            No. 05-22-00325-CV

                    IN RE MICHAEL A. RUFF, Relator

             Original Proceeding from the Probate Court No. 2
                           Dallas County, Texas
                   Trial Court Cause No. PR-11-02825-2

                                  ORDER
                 Before Justices Myers, Nowell, and Goldstein

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus, and we DENY the emergency motion for stay as moot.


                                          /s/   LANA MYERS
                                                JUSTICE